DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2004/0240489 to Teramura et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a light source device (see Figs 4 and 9A-9B) comprising: a light source (64) that outputs laser light; an optical fiber (30) that comprises: a proximal end (at 64) on which the laser light is incident and a distal end portion comprising a 
Regarding Claim 2, US1 describes the fixing member contacting the entire circumference of the distal end portion and surrounds the optical fiber (see Fig 9B).  
Regarding Claim 5, US1 describes a difference between a core diameter of the optical fiber at a proximal end of the fixing member and a core diameter of the optical fiber at a distal end of the fixing member is 10% or less of the core diameter of the optical fiber at the proximal end of the fixing member (see [0075]-[0082]).
Regarding Claim 6, US1 describes the optical component (63) abutting the distal end surface (see Fig 9A).
Regarding Claim 10, US1 describes a plurality of light sources (64); and a plurality of optical fibers (30), each comprising a distal end portion that comprises a distal end and a distal end surface at the distal end, wherein the fixing member fixes the plurality of optical fibers by surrounding the distal end portions of the plurality of optical fibers (see Figs 9A-9B).
 Regarding Claim 20, US1 describes the fixing member contacting an entire circumference of each of the distal end portions (see Figs 9A-9B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claims 1, 10,  and/or 20 above.
Regarding Claims 3, 4, 21, and 22, US1 is silent as to the method used to hold the optical fibers to the fixing member. However, fusing optical fiber ends to another component so as to keep the fiber and component in a permanent structural relationship is well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fuse the fixing member of US1 to the distal end portion of the fiber of US1 (either in part or around the entire circumference of the end portion). The motivation for doing so would have been to securely retain the optical fibers of US1 in the fixing member such that alignment of the fiber ends are maintained.
Regarding Claim 19, US1 does not describe the fixing member inserted into a holder. However, where it is well-known in the art to insert a fixing member (or ferrule, clamp, etc.) for .
Allowable Subject Matter
Claims 7-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9, 12, and 13 describe the optical component comprising a phosphor.
Claim 11 describes the distal end surfaces of the plurality of optical fibers having a light scattering structure.
Claims 14-17 describe the plurality of light sources comprising a red light source, a green light source, and a blue light source.
Claim 18 describes the fixing member separating the distal end portions of the plurality of optical fibers from one another.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874